129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert B. DePUGH, Appellant,v.Willis SWEARINGIN, Appellee.
No. 97-1844.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 30, 1997.Filed Oct. 3, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Robert B. DePugh appeals from the District Court's1 order dismissing his 42 U.S.C. § 1983 (1994) action with prejudice pursuant to Federal Rules of Civil Procedure 41(b) and 37(b).  Upon review of the record and the parties' briefs, we find no abuse of discretion.  Accordingly, we affirm without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri